Claims 1-7, 14-18, and 20 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a planet gear housing assembly in an epicyclical gear assembly comprising: an aft planet carrier assembly comprising an aft flange defining a central aperture and a plurality of gear shaft pockets positioned about the circumference and radially outward of said central aperture, each pocket having a cylindrical wall; a forward planet carrier assembly comprising a forward flange defining a central aperture and a plurality of gear shaft pockets positioned about the circumference and radially outward of said central aperture, each pocket having a cylindrical wall; a plurality of planet gears each comprising a cylindrical shaft having a forward end portion disposed in a gear shaft pocket of said forward planet carrier assembly coaxially with the cylindrical wall of said pocket, an aft end portion disposed within a gear shaft pocket of said aft planet carrier assembly coaxially with the cylindrical wall of said pocket, and one or more gears carried by said shaft between said forward and aft end portions; a bearing assembly comprising: a bearing disposed over at least a portion of one of the aft end portion and the forward end portion of said gear shaft; and an annular spring disposed over at least a portion of said bearing; and a stiffening member positioned between said aft planet carrier assembly and said forward planet carrier assembly, said stiffening member comprising: an annular body defining a central aperture; and a plurality of radial flanges extending radially outward from said annular body, each of said plurality of radial flanges partly defining a gear-facing surface, as required by claim 1; and a planet gear housing assembly in an epicyclical gear assembly comprising: an aft planet carrier assembly comprising: an aft flange defining a central aperture and a plurality of gear shaft pockets positioned about the circumference and radially outward of said central aperture, each pocket having a cylindrical wall; and an annular mounting flange positioned forward of and coaxial with said central aperture, said mounting flange forming a forward facing mounting surface comprising a curvic structure; a forward planet carrier assembly comprising: a forward flange defining a central aperture and a plurality of gear shaft pockets positioned about the circumference and radially outward of said central aperture, each pocket having a inter alia, a bearing assembly comprising a bearing disposed over at least a portion of one of the aft end portion and the forward end portion of said gear shaft; and an annular spring disposed over at least a portion of said bearing; said stiffening member comprising a plurality of radial flanges extending radially outward from said annular body, each of said plurality of radial flanges partly defining a gear-facing surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656